Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-13 are currently pending and the claims as originally filed on 12/07/2020 are acknowledged.  

Claim objections
Claim 9 is objected to a minor informality.  
Claim 9 recites “ethylene glycol paimitostearate” which seems to be typo of “ethylene glycol palmitostearate”. Appropriate correction is requested. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 9 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites “supercritical fluid such as carbon dioxide”. However, the limitation “such as” is indefinite and unclear. Specifically, claim 2 recites the broad recitation of “supercritical fluid” and claim 1 also recites “such as carbon dioxide”. Therefore, it is not clear whether the claimed narrow range is a limitation. MPEP 2173.05 (d). As such, the metes and bounds of the claim cannot be determined. Appropriate correction is requested. 
Claims 9 and 12 are unclear because each of claims 9 and 12 recites “selected from the group comprising … or. See MPEP 2111.03(II) states: “The transitional phrase "consisting of" excludes any element, step, or ingredient not specified in the claim. In re Gray, 53 F.2d 520, 11 USPQ 255 (CCPA 1931)” and "closing the claim to the inclusion of materials other than those recited except for impurities ordinarily associated herewith" while the term “comprising” is open ended and other elements maybe added (see MPEP 2111.03(I)). The transitional phrase “consisting of” has closed the colloidal particles to any unrecited elements. Consequently, ‘penetration enhancers’ of claim 9 and ‘product’ of claim 10 cannot be open ended as is the case here. Applicant may delete “comprising” and use a proper Markush format, “group consisting of … and …” to fix this issue. 
	Claim 13 recites “the Kavalactones” in line 4 which lacks sufficient antecedent basis. 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5, 6, 8 and 10-12 are rejected under 35 U.S.C. 102(1)(1) as being anticipated by Zhiyu (CN105853301A, IDS of 12/07/2020).

Applicant claims including the below claims 1, 2, 8 and 11 filed 12/07/2020:

    PNG
    media_image1.png
    223
    856
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    97
    807
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    72
    755
    media_image3.png
    Greyscale



For examination purpose, 
(1) “reduce the appearance of wrinkles and lines in a person’s skin” of instant claim 1 is an intended use which will not limit the scope of the claim because it merely defines a context in which the invention operates. see Boehringer Ingelheim Vetmedica, Inc. v. Schering-Plough Corp., 320 F.3d 1339, 1345 (Fed. Cir. 2003).  
(2) “is extracted from piper methysticum root … by using polar solvents, non-polar solvents, or supercritical fluid such as carbon dioxide” of claim 2 is a product-by-process limitation which is not seen as structurally limiting the instant composition because the “patentability of a product does not depend on its method of production.”  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).  See also MPEP 2113 reads “Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps.”  Further, as a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith.” In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972). Accordingly, in the instant case, it is interpreted that claim 2 recites claim 1 itself.  

Determination of the scope and content of the prior art
Zhiyu teaches a cosmetic serum composition comprising 0.5-2% of Piper methysticum root Keva extract, 3-10% of sodium hyaluronate, 2-5% of glycerol which reads on the instant penetration enhancer and its amount is within the claimed range of about 1 to about 10%, etc. for resisting wrinkles (abstract) (instant claims 1-2, 5, 6, 8, 10 and 11); and the serum is generally provided with emulsion, solutions or gels (instant claim 12). 
In light of the foregoing, instant claims 1-2, 5, 6, 8 and 10-12 are anticipated by Zhiyu. 

Claim Rejections - 35 USC §103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
As indicated above, the present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims 1-13 are rejected under 35 USC 103 as being obvious over Zhiyu as applied to claims 1, 2, 5, 6, 8 and 10-12 in view of Chen et al. (US2002/0187169A1) and Linter et al. (US2009/0017147A1) as evidenced by HLB of propylene glycol monostearate ([retrieved from on-line website: https://web.archive.org/web/20070612174802/http://web.ist.utl.pt/ist11061/fidel/creac/sec36b.html, 2007]). 
Specifically, 
Claims 1, 2, 5, 6, 8 and 10-12 are rejected Zhiyu; 
Claims 3, 4 and 13 are rejected by Zhiyu in view of Chen. 
Claims 5, 7 and 9 are rejected by Zhiyu in view of Linter as evidenced by HLB of propylene glycol monostearate. 

Applicant claims as noted above:

Determination of the scope and content of the prior art
(MPEP 2141.01)
Zhiyu was discussed with respect to claims 1, 2, 5, 6, 8 and 10-12. 
Chen teaches Kavalactone compositions for cosmetic or dermatological composition (e.g., skin cell respiration, regeneration, and hydration)([0015]) where the Kavalactone compositions comprises 1 to 90%, 1 to 40%, 1.5 to 30% or 2 to 25% of Kavalactone ([0007])  which is identical to or within the claimed range of about 1 to about 90%; the kavalactone-containing composition can be applied topically to the skin ([0018]) (instant claims 3-4 and instant claim 13 (in part)); the composition further comprises carrier such as surfactant, preservative, solvent such as water, ([0016]); and the compositions are provided in the form of capsules, tablets, emulsions, aqueous suspensions, dispersions, solutions ([0020]), cream (e.g., Examples 7-10 and 13-14), and ointment (claims 1-12 of prior art) (instant claim 12). 
Although Zhiyu in view of Chen does not expressly teach a method of instant claim 13, it would be implicit because Zhiyu teaches a composition Kava extract for reducing wrinkles and Chen teaches topical administration of kavalactones for skin cell respiration, regeneration and hydration and thus the combination would implicitly achieve the claimed features of at least a fraction of 1 to 80% or greater of the Kavalactones is delivered to and absorbed by the skin and absorbed systemically, and that is, the claimed features are a natural result of the combination of elements. Net MoneyIN, Inc. v. VeriSign, Inc., 545 F.3d 1359, 1371 (Fed. Cir. 2008). (inherency is limited when applied to obviousness and is present only when the limitation at issue is the “natural result” of the combination of prior art elements; quoting In re Oelrich, 666 F.2d 578, 581 (CCPA 1981)).  See also In Sandoz Inc. v. EKR Therapeutics, LLC, IPR2015-00008, slip. op. at 6 (Apr. 24, 2015), the Board found that "Petitioner's inherency argument also fails," and cited Par for the proposition that "[(Inherency may instant claim 13).
Lintner teaches a cosmetic or dermapharmaceutical composition comprising herbal extract such as euglena extract, Kava (Piper methysticum extract), dialkanoyl hydroxyproline compounds such as dipalmitoyl acetyl hydroxyproline, hexapeptides and their derivatives as the active agent ([0061] and [0095]) which reads on the instant other anti-wrinkle agent (instant claim 5), surfactant, solvents, diluents, fragrances, antioxidants, humectants, emulsifiers ([0061]); and the composition further comprises propylene glycol mono- and di-fatty esters such as propylene glycol monostearate, propylene glycol monooleate, etc. ([0277]) which reads on the instant penetration enhancers (instant claim 9) and as evidenced by the attached HLB document ([https://web.archive.org/web/20070612174802/http://web.ist.utl.pt/ist11061/fidel/creac/sec36b.html, 2007]), the propylene glycol monostearate has 3.4 of HLB which is within about 1 to about 16 (instant claim 7).  

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
1. The difference between the instant application and Zhiyu is that Zhiyu does not expressly teach Kavalactones and its amounts of instant claims 3-4; and method of instant claim 13.  The deficiency is cured by Chen.

3. The difference between the instant application and the applied art is that the applied art does not expressly teach species of anti-wrinkle agent, penetration enhancer, and form of product as instantly claimed; and the exact ranges of Kavalactones, HLB, and penetration enhancers. 

Level of Ordinary Skill in the Art
(MPEP 2141.03)
The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). The examiner must ascertain what would have been obvious to one of ordinary skill in the art at the time the invention was made, and not to the inventor, a judge, a layman, those skilled in remote arts, or to geniuses in the art at hand. Environmental Designs, Ltd. v. Union Oil Co., 713 F.2d 693, 218 USPQ 865 (Fed. Cir. 1983), cert. denied, 464 U.S. 1043 (1984). 
The level of ordinary skill will often predetermine whether an implicit suggestion exists to modify the prior art. Persons of varying degrees of skill not only possess varying bases of knowledge, they also possess varying levels of imagination and ingenuity in the relevant field, particularly with respect to problem-solving abilities. If the 
Indeed, MPEP 2141.03 (I) states: “The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). This is because “The person of ordinary skill in the art is a hypothetical person who is presumed to have known the relevant art at the time of the invention.” (MPEP 2141.03(1)) and an artisan must be presumed to know something about the art apart from what the references disclose. See In re Jacoby, 309 F.2d 513, 516 (CCPA 1962). “A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” KSR, 550 U.S. at 421, 82 USPQ2d at 1397. “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.” Id. at 420, 82 USPQ2d at 1397. Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.” Id. at 418, 82 USPQ2d at 1396. (MPEP 2141.03 (I)). “It is to be presumed also that skilled workers would as a matter of course, if they do not immediately obtain desired results, make certain experiments and adaptations, within 
Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)
1. It would have been prima facie obvious to one of the skilled in the art before the effective filing date of the claimed invention to further define or modify Kava extract of Zhiyu with Kavalactone and its amount of Chen. Such definition would have yielded no more than the predictable results because Kava contains Kavalactones therein.  
2. It would have been prima facie obvious to one of the skilled in the art before the effective filing date of the claimed invention to further add other anti-wrinkle agent of Linter as evidenced by HLB (NPL) to the composition of Zhiyu containing already Kava extract in order to enhance or strengthen anti-wrinkle activity. 
3. Although the applied art does not expressly teach species other than those of second anti-wrinkle agent, penetration enhancer, formulation form as taught by the applied art, other respective species would be equivalent in function and accordingly selecting one of them would be obvious variation, devoid of evidence to the contrary. 
Further, it would have been prima facie obvious to one of the skilled in the art before the effective filing date of the claimed invention to adjust or optimize the prior art ranges with the claimed ranges without undue experimentation because the prior ranges as noted above are inside or overlap the claimed ranges, in the absence of criticality evidence. MPEP 2144.05 states that [I]n the case where the claimed ranges prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). 

This rejection is based on the well-established proposition of patent law that no invention resides in combining old ingredients of known properties where the results obtained thereby are no more than the additive effect of the ingredients, In re Sussman, 1943 C.D. 518.  From MPEP 2143 A: “…all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at ___, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson ’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic  & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).”

In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.
Conclusion
No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYUNG S CHANG whose telephone number is (571)270-1392. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yong (Brian-Yong) S Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYUNG S CHANG/Primary Examiner, Art Unit 1613